EXHIBIT 10.6 THIRD AMENDMENT THIS THIRD AMENDMENT (the "Amendment") is made and entered into as of the 16th day of December , 2009 by and between MARTIN INVESTMENT COMPANY, A California Limited Partnership ("Lessor"), and Raptor Networks Technology, Inc. ("Lessee"). RECITALS A. Lessor and Lessee are parties to that certain lease dated September 22, 2008, as amended February 09, 2009, and June 23, 2009 (the "Lease"). Pursuant to the Lease, Lessor has leased to Lessee space currently containing approximately 2,400 square feet (the "Premises") described as 1508 S. Grand Avenue located at Santa Ana, California. B. The Lease by its terms shall expire on March 31, 2010 ("Prior Termination Date") and the parties desire to extend the Term of the Lease, all on the following terms and conditions. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee agree as follows: I. Extension. The Term of the Lease is hereby extended for a period of Six (6) months and shall expire on September 30, 2010 ("Extended Termination Date"), unless sooner terminated in accordance with the terms of the Lease. That portion of the Term commencing the day immediately following the Prior Termination Date ("Extension Date") and ending on the Extended Termination Date shall be referred to herein as the "Extended Term". II. Base Rent. As of the Extension Date, the schedule of Base Rent payable with respect to the Premises during the Extended Term is the following: Period Monthly Base Rent April 01, 2010 — September 30, 2010 $1,560.00** **Pre-paid for the term of this lease All such Base Rent shall be payable by Lessee in accordance with the terms of the Lease.
